DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
an intermediate layer between the first outer layer and the second layer, wherein the intermediate layer is made of resinated fabric 

The prior art of record does not disclose a protective screen having a protective screen with three or more layers wherein an intermediate layer is made of resinated fabric.  The closest prior art of record is the combination of the McKee, Bingham and Yang ‘088 references.  Amongst the prior art of record, McKee discloses the most of the limitations set forth in claim 1. McKee discloses a three layer protective screen for a windshield but does not disclose or teach the intermediate layer being made of resinated fabric.  McKee’s intermediate layer 74 is made from a flexible insulating fabric material such as cotton.  Intermediate layer 74 is not described as being impregnated with resin (resinated).    The Bingham patent disclose a sunscreen that is made of thermally insulative resinated plastic.    Bingham discloses rigid panels made of a single suitable plastic sheet material to be held in place by bands, the resin is added to the plastic material to provide suitable rigidity to the panels attached to the window portions by bands.  In Bingham the sunscreen panels 11 are designed to block sun on selected portions of the vehicle windshield and/or windows and if the relatively small panels where made from a soft flexible 
There is no motivation or suggestion from the teachings in McKee, Bingham nor any of the prior art of record to modify McKee to have an intermediate layer of fabric material that is resinated.
Likewise independent claims 26 and 27, also recite a resinated intermediate layer between a first outer layer and second outer layer.  
In summary, McKee and Bingham do not teach a protective cover having a resinated intermediate layer between a first outer layer and second outer layer.  Therefor claims 1, 26 and 27 are considered to be nonobvious under 35 USC 103.
In regard to original claim 28 none of the prior art of record disclose a flexible two layer protective screen that is fastened onto the periphery frame of a metal grid.  
The prior art of record such as Golden 4,993,471 and Schweizer WO03/016102 disclose protective windshield grids made from metal.  The prior art also discloses at least two layered flexible protective covers such as McKee and Tosetto WO 2017/125847 but none of the prior art of record discloses combining a metal grid with a flexible two layer protective cover.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612